DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 01/20/2022. Claims 1-19 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “… actuating pin that acts … in a rotary manner …” of claims 2 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 4 (Figs. 1 and 3-4).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character 11 (paragraph [0028]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "… the compressor wheel …" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if reference is being made to the “a compressor” earlier in the claim. It seems the “a compressor” should read --a compressor wheel-- and will be interpreted as such.
Claim 1 recites the limitation "… or on some other fixed component …" in line 15.  The limitation renders the claim indefinite. The limitation is not defined by the claim, the specification does not provide what such a component could be, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the limitation "… the respectively adjacent blade
Claim 1 recites the limitation "… the following blade …" in line 17-18.  There is insufficient antecedent basis for this limitation in the claim. It seems this should read --a following blade-- and will be interpreted as such.
Claim 4 recites the limitation "… or on some other fixed component …" in line 3.  The limitation renders the claim indefinite. The limitation is not defined by the claim, the specification does not provide what such a component could be, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites the limitation "… a radial compressor …" in line 5-6.  It is unclear if reference is being made to the “a radial compressor” earlier in the claim. It seems this should read --the radial compressor-- and will be interpreted as such.
Claim 12 recites the limitation "… the radial compressor housing …" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It seems this should read --a radial compressor housing-- and will be interpreted as such.
Claim 12 recites the limitation "… or on some other fixed component of the radial compressor …" in line 11-12.  The limitation renders the claim indefinite. The limitation is not defined by the claim, the specification does not provide what such a component could be, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 recites the limitation "… an actuating element …" in line 3.  It is unclear if reference is being made to the “an actuating element” in claim 12. It seems this should read --the actuating element-- and will be interpreted as such.
Claim 14 recites the limitation "… the main aperture …" in line 1-2.  It is unclear if reference is being made to the “a main aperture” in claim 13, however, this claim is dependent on claim 12. It seems this should read --a main aperture-- and will be interpreted as such or the dependency of the claim changed to claim 13.
Claim 16 recites the limitation "… or on some other fixed component of the radial compressor
Claims 2-19 are indefinite based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0298953 to Lombard et al. (Lombard) in view of US Patent 6,666,237 to De Antoni Migliorati et al. (De Antoni Migliorati).
In Reference to Claim 1
Lombard discloses a radial compressor for a charging device of an internal combustion engine (abstract and paragraph [0002]: centrifugal compressor of a turbocharger to an internal combustion engine), comprising: 
a compressor (Fig. 2: 14) arranged in a compressor housing (16), a fresh air feed duct (16d) for guiding a fresh air mass flow to the compressor wheel (paragraph [0034]), and 
an iris diaphragm mechanism (100), which is arranged upstream of the compressor wheel (14) in the fresh air feed duct (16d) and has a multiplicity of blades (Fig. 5: 102) for opening and closing an iris orifice in order to variably set a flow cross section for the fresh air mass flow (paragraph [0038]), 
wherein each of the multiplicity of the blades is actuated for adjustment by an actuating element (Fig. 4: 116), and 
wherein all the blades (Fig. 5: 102) are rotatably mounted on the compressor housing (16 via 104, see also paragraph [0041]).
Lombard does not teach “… the multiplicity of the blades has a main blade which is actuated for adjustment by an actuating element, and blades guided for adjustment by the main blade and all the blades have a guide slot in which a guide element of the respectively adjacent blade engages for adjustment of the following blade …”
De Antoni Migliorati is related to an iris diaphragm (as seen in Figs. 6-9) for controlling an opening (as seen in Figs. 6-9), as the claimed invention, and teaches wherein a multiplicity of the blades (Figs. 6-9: 8), of the iris diaphragm, has a main blade (right blade 8 connected directly to 12 for instance) which is actuated for adjustment by an actuating element (11), and blades guided (remainder of blades 8 for instance) for adjustment by the main blade (col 6, ll 17-20) and all the blades have a guide slot (23 for instance) in which a guide element of the respectively adjacent blade (25 for instance) engages for adjustment of the following blade (such as adjustment of blade 8 directly connected to 12 engages and adjust blade to the left or right).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Lombard wherein the multiplicity of the blades has a main blade which is actuated for adjustment by an actuating element, and blades guided for adjustment by the main blade and all the blades have a guide slot in which a guide element of the respectively adjacent blade engages for adjustment of the following blade, as taught by De Antoni Migliorati, so provide a simple substitution of one known element (in this case, such as one main blade set to control a remainder of a plurality of blades as taught by De Antoni Migliorati) for another (in this case, a plurality of blades control by and control ring as in Lombard or by connected system as taught in Figs. 4-5 of De Antoni Migliorati) to obtain predictable results (in this case, of opening and closing the iris orifice of Lombard) was an obvious extension of prior art teachings, MPEP 2141 III B.
In Reference to Claim 2
Lombard, as modified by De Antoni Migliorati, discloses the radial compressor as claimed in claim 1, wherein the main blade has a main aperture (De Antoni Migliorati Figs. 6-9: where 12 is connected to 8), with which an actuating pin that acts linearly (De Antoni Migliorati Figs. 6-9: 12 along A) interacts as the actuating element (De Antoni Migliorati col 6, ll 6-9: an actuator for instance).
In Reference to Claim 3
Lombard, as modified by De Antoni Migliorati, discloses the radial compressor as claimed in claim 1, wherein the guide element is a journal (De Antoni Migliorati Figs. 6-9: 25) that engages in the guide slot 
In Reference to Claim 4
Lombard, as modified by De Antoni Migliorati, discloses the radial compressor as claimed in claim 1, wherein all the blades have a bearing journal (De Antoni Migliorati Figs. 6-9: 21 for instance) rotatably mounted on the compressor housing (De Antoni Migliorati col 5, ll 48-48: 21 anchored as 104 of Lombard is anchored in housing 16, see paragraph [0041]).
In Reference to Claim 5
Lombard, as modified by De Antoni Migliorati, discloses the radial compressor as claimed in claim 1, wherein apart from the main aperture, the guided blades are of identical design to the main blade (as seen of blades 8 of De Antoni Migliorati Figs. 6-9).
In Reference to Claim 6
Lombard, as modified by De Antoni Migliorati, discloses the radial compressor as claimed in claim 1, wherein all the blades have the shape of a semicircular ring (Lombard Fig. 5: such as seen of 102).
In Reference to Claim 7
Lombard, as modified by De Antoni Migliorati, discloses the radial compressor as claimed in claim 1, wherein the guide element (De Antoni Migliorati Figs. 6-9: 25) and the bearing journal of a blade (De Antoni Migliorati Figs. 6-9: 21) are arranged in end regions of the blade (De Antoni Migliorati Figs. 6-9: such as an outer end of 8).
In Reference to Claim 8
Lombard, as modified by De Antoni Migliorati, discloses a blade for an iris diaphragm mechanism of a radial compressor as claimed in claim 1, wherein the blade has a shape of a semicircular ring (Lombard Fig. 5: such as seen of 102) and has a guide slot (De Antoni Migliorati Figs. 6-9: 23 for instance), a guide element (De Antoni Migliorati Figs. 6-9: 25 for instance) and a bearing element (De Antoni Migliorati Figs. 6-9: 21 for instance) disposed along the semi-circular ring (Lombard Fig. 5: such as of  shaped blade 102).
In Reference to Claim 9

In Reference to Claim 10
Lombard, as modified by De Antoni Migliorati, discloses the blade as claimed in claim 8, wherein the guide slot (De Antoni Migliorati Figs. 6-9: 23 for instance) is arranged in the blade adjacent to the bearing element (De Antoni Migliorati Figs. 6-9: 21).
In Reference to Claim 11
Lombard, as modified by De Antoni Migliorati, discloses a charging device for an internal combustion engine having a radial compressor as claimed in claim 1 (Lombard: abstract and paragraph [0002]: centrifugal compressor of a turbocharger to an internal combustion engine).
In Reference to Claim 12
Lombard discloses an iris diaphragm mechanism (Fig. 2: 100) for a radial compressor (abstract and paragraph [0002]: centrifugal compressor), comprising: 
a plurality of blades (Fig. 5: 102) operatively coupled to each other (via 106 for instance) for opening and closing an iris orifice in order to variably set a flow cross section for a fresh air mass flow in a radial compressor (paragraph [0038]), 
the plurality of the blades (102) is actuated for adjustment by an actuating element (Fig. 4: 116), and 
wherein the plurality of blades (102) are configured for rotatable mounting on the radial compressor housing (16 via 104, see also paragraph [0041]).
Lombard does not teach “… the plurality of the blades comprising a main blade which is actuated for adjustment by an actuating element, and guided blades guided for adjustment by the main blade, and each blade of the plurality of blades has a guide element and a guide slot in which a guide element of an adjacent blade engages for adjustment of the blade …”
De Antoni Migliorati is related to an iris diaphragm (as seen in Figs. 6-9) for controlling an opening (as seen in Figs. 6-9), as the claimed invention, and teaches wherein a plurality of the blades 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Lombard wherein the plurality of the blades comprising a main blade which is actuated for adjustment by an actuating element, and guided blades guided for adjustment by the main blade, and each blade of the plurality of blades has a guide element and a guide slot in which a guide element of an adjacent blade engages for adjustment of the blade, as taught by De Antoni Migliorati, so provide a simple substitution of one known element (in this case, such as one main blade set to control a remainder of a plurality of blades as taught by De Antoni Migliorati) for another (in this case, a plurality of blades control by and control ring as in Lombard or by connected system as taught in Figs. 4-5 of De Antoni Migliorati) to obtain predictable results (in this case, of opening and closing the iris orifice of Lombard) was an obvious extension of prior art teachings, MPEP 2141 III B.
In Reference to Claim 13
Lombard, as modified by De Antoni Migliorati, discloses the iris diaphragm of claim 12, wherein the main blade has a main aperture (De Antoni Migliorati Figs. 6-9: where 12 is connected to 8) for engaging with an actuating pin that acts linearly (De Antoni Migliorati Figs. 6-9: 12 along A) as an actuating element of the iris diaphragm (De Antoni Migliorati col 6, ll 6-9: an actuator for instance).
In Reference to Claim 14
Lombard, as modified by De Antoni Migliorati, discloses the iris diaphragm of claim 12, wherein except for the main aperture, the guided blades are identical to the main blade (as seen of blades 8 of De Antoni Migliorati Figs. 6-9).
In Reference to Claim 15
Lombard, as modified by De Antoni Migliorati, discloses the iris diaphragm of claim 12, wherein the guide element of each of the plurality of blades is a journal (De Antoni Migliorati Figs. 6-9: 25) that 
In Reference to Claim 16
Lombard, as modified by De Antoni Migliorati, discloses the iris diaphragm of claim 12, wherein each blade of the plurality of blades has a bearing journal (De Antoni Migliorati Figs. 6-9: 21 for instance) for the rotatable mounting on the compressor housing (De Antoni Migliorati col 5, ll 48-48: 21 anchored as 104 of Lombard is anchored in housing 16, see paragraph [0041]).
In Reference to Claim 17
Lombard, as modified by De Antoni Migliorati, discloses the iris diaphragm of claim 16, the guide element (De Antoni Migliorati Figs. 6-9: 25) and the bearing journal of each blade of the plurality of blades (De Antoni Migliorati Figs. 6-9: 21) are arranged in end regions of the blade (De Antoni Migliorati Figs. 6-9: such as an outer end of 8).
In Reference to Claim 18
Lombard, as modified by De Antoni Migliorati, discloses the iris diaphragm of claim 16, wherein for each blade of the plurality of blades, the guide slot is arranged in the blade adjacent to the bearing journal.
In Reference to Claim 19
Lombard, as modified by De Antoni Migliorati, discloses the iris diaphragm of claim 12, wherein each blade of the plurality of blades has a partial annular shape (Lombard Fig. 5: such as seen of 102).

Examiner Notes
	Examiner notes that in order to move prosecution forward, further structure of the guide element and the bearing element or journal being disposed on opposite ends regions of the semi-circular or partially annularly shaped blades and the guide slot being disposed in the center region of the semi-circular or partially annularly shapes blades and the guide slot being closer to the bearing element or journal could be amended into the independent claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show iris diaphragm devices, uses of circular or linear actuating devices, and blade elements having various shapes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745